Judgment reversed on the law and the facts, with costs, and judgment directed for the defendant dismissing the complaint upon the merits, with costs. In our opinion, no warranty, either express or implied, could be established in this case because the contract itself expressly excludes all warranties. (Bowser & Co., Inc., v. McCormack, 230 App. Div. 303; Carleton v. Lombard, Ayres & Co., 149 N. Y. 137.) Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made in accordance herewith. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.